TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 2, 2017



                                     NO. 03-16-00564-CR


                                   Luis Sandoval, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
              REFORM/MODIFY -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal.    However, there was error in the judgment and sentence that

requires correction. Therefore, the Court modifies the trial court’s judgment and sentence to

eliminate the specification of “Count I” and to change the “Statute for Offense” to Penal Code

22.02(a). The judgment, as modified, is affirmed. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.